241 Ga. 7 (1978)
243 S.E.2d 35
SULLIVAN
v.
SULLIVAN.
33288.
Supreme Court of Georgia.
Submitted February 10, 1978.
Decided February 22, 1978.
Rehearing Denied March 7, 1978.
Cheeley & Chandler, Joseph E. Cheeley, for appellant.
Leslie N. Shade, Jr., for appellee.
BOWLES, Justice.
On May 25, 1977, the appellant wife and the appellee husband were granted a divorce by the Superior Court of Gwinnett County on the ground that their marriage was irretrievably broken. A final judgment and decree of divorce was entered, with the court reserving the issue of custody of the parties' minor child. Temporary custody of the child was given to appellant's sister.
On June 20, 1977, the court heard further testimony on the custody issue. Upon consideration of all testimony and medical information presented, the court concluded that the best interests and welfare of the minor child required that custody of the child be awarded to the father, with frequent visitation to the mother. The mother appeals.
The mother argues that the evidence manifestly indicated that it was in the best interest of the child for *8 custody to be awarded to her. In deciding issues of custody, the court is granted the power to exercise its sound discretion in making an award to either party. Code Ann. § 30-127. Where the trial judge exercises a sound legal discretion looking to the best interests of the child, this court will not interfere with his judgment unless it is shown that his discretion was abused. Lynn v. Lynn, 202 Ga. 776 (44 SE2d 769) (1947); Jackson v. Jackson, 230 Ga. 499 (197 SE2d 705) (1973); Anderson v. Anderson, 240 Ga. 795 (1978).
Upon reviewing the record in this case, we find evidence to support the grant of custody to the father, and no abuse of discretion by the trial judge.
Judgment affirmed. All the Justices concur.